NOTE: This order is nonprecedential
United States Cou1“c of Appeals
for the Federal Circuit
VERLENE L. PARKER,
Plain,tiff-Appellant,
v.
UNITED STATES,
Defen.dan,t-Appellee.
2010-5139
Appea1 from the United States C0urt of Federal
C1aims in case no. 10-CV-073, Judge Marian Blank Horn.
ON MOTION
ORDER
Verlene L. Parker moves for an extension of time to
tile her brief and submits her informal brief. Parker also
moves for leave to proceed in forma pauperis
The court notes that Parker’s informal brief was
timely iiled. Thus, the request for an extension is unnec-
essary.
Accordingly,
IT ls 0RDERED THAT:

PA.RKER V. US 2
(1) The motion for leave to proceed in forma pauperis is
granted
(2) The motion for an extension of time is denied as moot.
Parker’s informal brief is accepted for filing
(3) The United States should calculate its brief due date
from the date of filing of this order.
For The C0urt
 2 4  /s/ J an Horbaly
Date J an Horbaly
Clerk
cc: Ver1ene L. Parker u_s_ ¢ggg£éh§H»¢A,_3 mg
Lane M. l\/IcFadden, Esq. THE FE 1 C'RCU'T
320 AUG 24 2010
1AN HORBAL¥
CLERK